Exhibit 10.3
Prepared by and return to:
Wyndham Vacation Resorts, Inc.
Office of the General Counsel
8427 South Park Circle
Orlando, Florida 32819
Attn: George Hewes, Esq.
FIRST AMENDMENT TO THE SECOND AMENDED
AND RESTATED FAIRSHARE VACATION PLAN
USE MANAGEMENT TRUST AGREEMENT
     This First Amendment to the Second Amended and Restated FairShare Vacation
Plan Use Management Trust Agreement (this “Amendment”) is made effective as of
the 16th day of March, 2009 by and between the Fairshare Vacation Owners
Association, an Arkansas nonprofit corporation (the “Trustee” or, alternatively,
the “Association”) and Wyndham Vacation Resorts, Inc., a Delaware corporation
(“Wyndham”).
WITNESSETH THAT:
WHEREAS, the Second Amended and Restated FairShare Vacation Plan Use Management
Trust Agreement dated as of March 14, 2008 (the “Trust Agreement”) amended and
restated that certain Amended and Restated FairShare Vacation Plan Use
Management Trust Agreement dated January 1, 1996, as amended, and said Amended
and Restated FairShare Vacation Plan Management Use Trust Agreement amended and
restated that certain FairShare Vacation Plan Use Management Trust Agreement
dated June 26, 1991 which established a trust to permit the Beneficiaries to use
and exchange Use Rights available through the Trust;
WHEREAS, the Trustee is the entity responsible for certain duties and
obligations in connection with the operation and administration of the Trust, as
set forth in the Trust Agreement;
WHEREAS, the Trustee has determined, after thorough consideration and analysis,
that the Trust Agreement warrants being amended to clarify the Trustee’s or the
Plan Manager’s authority to assess a late payment fee against all Members whose
installment payment or annual payment of the FairShare Plus Assessment is
delinquent;
WHEREAS, in order to conform the name of the Plan to other names and terms being
used by the Trustee and Wyndham, Trustee desires to amend the name of the Plan;
and
WHEREAS, the parties hereto desire, in accordance with the terms and provisions
of Section 14.05 of the Trust Agreement, to modify the terms of the Trust
Agreement as set forth in this Amendment.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto mutually agree
as follows:
1. This Amendment and the Trust Agreement shall, for all purposes, be deemed to
be one instrument. In the event of any conflict between the terms and provisions
of this Amendment and the terms and provisions of the Trust Agreement, the terms
and provision of this Amendment shall, in all instances, control and prevail.
Except as expressly defined herein, all words and phrases which are defined in
the Trust Agreement shall have the same meanings in this Amendment as are
ascribed to them in the Trust Agreement.
2. All references in the Trust Agreement to “FairShare Plus” shall be revised to
read “Club Wyndham Plus.” Thus, for example, the second sentence of the
definition of the term “Plan” in Article I shall read as follows:
     “The Plan is also known as the Club Wyndham Plus Program.”
3. Section 6.04 of the Trust Agreement is deleted in its entirety and the
following is substituted in lieu thereof:
     6.04 Expenses. Trustee shall have no liability for any expenses
attributable to the operation and administration of the Plan or the Trust or the
operation, maintenance, repair or replacement of any of the Trust Properties,
all such expenses (i) to be paid out of, and to the extent of, the Club Wyndham
Plus Assessments collected from time to time, or (ii) to be paid out of separate
fees set by the Trustee and collected from time to time for specifically
requested services.
4. Section 10.07 of the Trust Agreement is deleted in its entirety and the
following is substituted in lieu thereof:
     10.07 Delinquent Payment for Club Wyndham Plus Assessment. A Member shall
be deemed to be delinquent in the payment of his Club Wyndham Plus Assessment or
any installment thereof if such Member shall fail to pay the delinquent amount
within thirty (30) days of the date that the Trustee (or the Plan Manager on
behalf of the Trustee) sends written notice thereof. A past due notice shall be
deemed to satisfy the requirement for such written notice. Once a Member is so
delinquent, such Member shall no longer be entitled to use his Points in the
Plan unless and until such delinquency is cured. In addition, the Trustee shall
have the right to set a fee, to be assessed against each payment or installment
of Club Wyndham Plus Assessment that is so delinquent. Further, the Trustee
shall have (and each Member, by acquiring a Property Interest subject to this
Trust Agreement or by assigning to the Trust the Use Rights in his Property
Interest, shall be deemed to have granted to the Trustee) a lien or security
interest in such Member’s Use Rights (or Property Interest) to the extent of the
portion of the delinquency that constitutes Program Fees, which lien or security
interest shall, in all respects, be subordinate to the lien or security of the
underlying OA to the extent of the portion of the delinquency that constitutes
OA fees and to the lien or security interest of

 



--------------------------------------------------------------------------------



 



any lender who has a previously recorded or perfected lien or security interest
on such Member’s Property Interest. Upon the occurrence of a delinquency, the
Trustee is hereby authorized to take all steps necessary to perfect its lien or
security interest and to enforce its lien or security interest in any manner
permitted by applicable law, including, but not limited to, a suit at law or a
power of sale or enforcement of its lien or security interest in the manner
provided for under applicable law.
5. The modifications to the Trust Agreement contained in this Amendment shall
become effective on the date first written above, unless otherwise specifically
noted.
6. The Trust Agreement shall remain in full force and effect except as hereby
amended, and the Trust Agreement, as amended, is hereby approved, ratified and
confirmed.
[SIGNATURES ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this First Amendment to the
Second Amended and Restated FairShare Vacation Plan Use Management Trust
Agreement as of the 13th day of February, 2009.

          WYNDHAM VACATION RESORTS, INC.,
a Delaware corporation
      By:   /s/ Alan S. Litwack         Its: Senior Vice President    (SEAL)  
Name (Printed) Alan S. Litwack          FAIRSHARE VACATION OWNERS ASSOCIATION
an Arkansas nonprofit corporation, in its capacity as TRUSTEE
      By:   /s/ Gary Byrd         Its: Vice President    (SEAL)   Name (Printed)
Gary Byrd         

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT

             
STATE OF Florida
    )      
 
    )     SS.
COUNTY OF Orange
    )      

     On February 13, 2009 before me, the undersigned, a Notary Public in and for
said State, personally appeared Alan S. Litwack personally known to me or proved
to me on the basis of satisfactory evidence to be the person who executed the
within named instrument as Senior Vice President of Wyndham Vacation, Resorts
Inc., a Delaware corporation, executed same in accordance with a resolution of
the Board of Directors of the corporation or the corporate by-laws.
     WITNESS my hand and official seal.

                Signature    /s/ Julie Kisha             Julie Kisha      
Notary’s Name (Typed or Printed)            

             
STATE OF Florida
    )      
 
    )     SS.
COUNTY OF Orange
    )      

     On February 13, 2009 before me, the undersigned, a Notary Public in and for
said State, personally appeared Gary Byrd personally known to me or proved to me
on the basis of satisfactory evidence to be the person who executed the within
named instrument as Vice President of FairShare Vacation Owners Association, an
Arkansas non-profit corporation, in its capacity as “Trustee”, executed same in
accordance with a resolution of the Board of Directors of the corporation or the
corporate by-laws.
     WITNESS my hand and official seal.

                Signature    /s/ Amy Bornmann             Amy Bornmann      
Notary’s Name (Typed or Printed)            

